DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-16 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (“Ha”, US 2017/0043766 A1) in view of Van Wiemeersch et al. (“Van”, US 2020/0307555 A1).
1) Regarding claims 1 and 9, a vehicle (Fig. 2) comprising: 	a steering device (Fig. 2: parking operation unit 230) configured to steer a wheel (¶0044); 	a power device configured to transmit power to the wheel (according to applicant’s specification, on page 12: lines 1-4, a power device may be a fossil fuel motor or a motor driven by electricity. Ha illustrates in Fig. 1, the being a conventional land vehicle. Ha further discloses, in ¶0036, that the vehicle is able to be parked remotely, hence the vehicle inherently either has at least a fossil fuel motor or an a motor driven by electricity to enable the vehicle to be remotely operated during remote parking operations); 	a braking device configured to brake the wheel (Fig. 2: braking unit 233); 	an ultrasonic sensor (¶0038; Fig. 2: distance detection unit 220) configured to detect an external object (¶0038); 	an input device (¶0036-37; ¶0040; Fig. 2: user input unit 210) configured to receive an input from a user (¶0036-37). 	As per the limitation a transceiver configured to communicate with a user terminal. 	Ha discloses, in ¶0037, that the user input unit may be implemented as a remote control. 	Van discloses, in ¶0034 with reference to Figs. 1-2, the concept of configuring a vehicle with a transceiver to enable signal from a remote control device to be received. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a vehicle with a transceiver to enable signal from a remote control device to be received as taught by Van, into the system as taught by Ha, with the motivation to enhance the remote signal reception features of the system. 	As per the limitation a controller (Ha: Fig. 2: controller 240) configured to adjust a sensing distance of the ultrasonic sensor based on whether a user input for automatic parking is received through the input device (Ha: ¶0015) or the transceiver (Van: ¶0034) and control at least one of the steering device, the power device, or the braking device based on an output of the ultrasonic sensor and the user input (Van: ¶0015; ¶0023; ¶0039-46; ¶0048-53 with reference to Figs. 3 and 5). 	2) Regarding claims 2 and 10, Ha and Van teach wherein the controller is further configured to adjust the sensing distance of the ultrasonic sensor in a decreasing direction when receiving the user input for the automatic parking (Ha: ¶0048-53 with reference to Fig. 5). 	3) Regarding claims 3 and 11, Ha and Van teach wherein the controller is further configured to adjust the sensing distance of the ultrasonic sensor in a decreasing direction when receiving a user input for a remote control through the transceiver (Ha: ¶0048-53 with reference to Fig. 5, with regard to the driver side distance (a) being adjusted to decrease the distance a). 	4) Regarding claims 4 and 12, Ha and Van teach wherein the controller is further configured to control at least one of the steering device, the power device, or the braking device based on the user input for the automatic parking or the user input for the remote control (Ha: ¶0051-53). 	5) Regarding claims 5 and 13, Ha and Van teach wherein the controller is further configured to adjust the sensing distance of the ultrasonic sensor in an increasing direction based on user operation of at least one of the steering device, the power device, or the braking device (Ha: ¶0048-53 with reference to Fig. 5, with regard to the passenger side distance (b) being adjusted to increase the distance a).
Claim(s) 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Van, and in further view of Kuroda (US 2018/0267170 A1). 	1) Regarding claims 6 and 14, as per the limitation wherein the controller is further configured to adjust the sensing distance of the ultrasonic sensor by adjusting the output of the ultrasonic sensor. 	Ha discloses, in ¶0068, adjust$3 the separation distance, which suggest that the output of the distance detection unit is adjusted accordingly. 	Furthermore, in the art of using ultrasonic sensor for distance detection, Kuroda discloses, in claims 13, the concept of adjust the ultrasonic sensor to correspond to the adjusted sensing distance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of adjust the ultrasonic sensor to correspond to the adjusted sensing distance as taught by Kuroda, into the system as taught by Ha and Van, with the motivation to enhance the distance adjusting features of the system. 	2) Regarding claims 7 and 15, as per the limitation wherein the controller is further configured to adjust the sensing distance of the ultrasonic sensor such that a minimum distance at which the external object can be detected is reduced when adjusting the sensing distance of the ultrasonic sensor in a decreasing direction. 	Ha as addressed in the rejection of claims 3 and 11 adjusting the minimum distance, which suggest that the output of the distance detection unit is adjusted accordingly. 	Furthermore, in the art of using ultrasonic sensor for distance detection, Kuroda discloses, in claims 13, the concept of adjust the ultrasonic sensor to correspond to the adjusted sensing distance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of adjust the ultrasonic sensor to correspond to the adjusted sensing distance as taught by Kuroda, into the system as taught by Ha and Van, with the motivation to enhance the distance adjusting features of the system.
Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Van, and in further view of Kim et a. (US 2017/0057499 A1). 	1) Regarding claims 8 and 16, as per the limitation wherein the controller is further configured to determine a degree of collision risk with the external object based on the output of the ultrasonic sensor and to control the braking device to brake when the degree of collision risk with the external object is greater than or equal to a preset value. 	Kim discloses, in ¶0014-15; ¶0029; ¶0036; ¶0059; ¶0095; ¶0099, the concept of detecting the distance to an object to determine collision risk based on a determined quantity being larger that a preset quantity (corresponding to a preset value) and subsequently control a brake device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting the distance to an object to determine collision risk based on a determined quantity being larger that a preset quantity and subsequently control a brake device as taught by Kim, into the system as taught by Ha and Van, with the motivation to enhance the braking features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170008518 A1, system evaluated a preset value to determine when to activate a brake device. 	US 20200282977 A1; US 20180037262 A1; US 20200062308 A1, system providing remote control parking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684